Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/16/2021 has been entered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “116” has been used to designate both an isolating material (Fig. 8A)  and rigid loop (Fig. 9 and 17).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: #166 (paragraph [00103]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 48 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2010/0268206 to Manwaring et al. (Manwaring) (previously cited).
In reference to at least claim 48
Manwaring teaches a method for treatment with multi-mode surgical tool which discloses a surgical instrument (e.g. 410/420), comprising: a first arm having first proximal end and a first distal end (e.g. arm with tine 414), the first distal end spaced from the first proximal end in a distal direction (e.g. arm with tine 414 has a distal and proximal end that are spaced apart, Fig. 31A), the first arm having a first length measured in the distal direction (e.g. arm with tine 414); a second arm having a second proximal end and a second distal end (e.g. arm with tine 414’), the second distal end spaced from the second proximal end in the distal direction (e.g. arm with opposite tine, 414’ spaced from arm with tine 414), the second arm having a second length measured in the distal direction  (e.g. opposite tine, 414’), the second arm physically coupled to the first arm (e.g. forceps configuration, the first and second arms are physically coupled, Fig. 31A, paragraph [0255]) the first arm and the second arm are movable toward one another (e.g. forceps configuration therefore the arms are movable towards one another, Fig. 31A paragraph [0255]); a first ferromagnetic heater physically coupled to and extending from the first distal end of the first arm in the distal . 


    PNG
    media_image1.png
    496
    497
    media_image1.png
    Greyscale

Claims 49-50 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2010/0268206 to Manwaring et al. (Manwaring) in view of US 2006/0217706 to Lau et al. (Lau) (previously cited). 
In reference to at least claim 49
Manwaring teaches a device according to claim 49 and further discloses the sensor on the second arm being a thermal sensor (e.g. paragraph [0255]) and further discloses a sensor in the form of a thermocouple (e.g. paragraph [0110], [0121]) but does not explicitly teach the sensor being carried on the surface of the second arm that faces the first arm. 
Lau teaches a tissue welding and cutting apparatus and method which discloses a pair of jaws that contain a thermocouple (e.g. 570, Fig. 33C) placed in contact with a heating element (e.g. 572, Fig. 33C) and a second thermocouple (e.g. 574, Fig. 33C) for measuring the tissue temperature to aid in 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the instrument of Manwaring with the teachings of Lau to include the sensor being a thermocouple that is physically coupled to the surface of the second arm that faces the first arm to ensure the sensor is in an appropriate position to properly monitor the tissue being treated to yield the predictable result of placing the sensor at a positon that is able to measure the tissue temperature to aid in maintaining optimal temperatures for sealing and cutting tissue regardless of tissue type or geometry. 
In reference to at least claim 50
Manwaring teaches an instrument according to claim 48 and further discloses the sensor being a thermal sensor located in the second tine “arm” (e.g. paragraph [0255]) and discloses a sensor in the form of a thermocouple (e.g. paragraph [0110], [0121]) but does not explicitly teach wherein the sensor is a first sensor, and the surgical instrument comprises a second sensor physically coupled to the first arm at a position adjacent the distal end of the first arm, wherein the first sensor and the second sensor cooperatively monitor at least one property of tissue positioned between the first sensor and the second sensor.
Lau teaches a tissue welding and cutting apparatus and method which discloses a pair of jaws that contain a thermocouple (e.g. 570, Fig. 33C) placed in contact with a heating element on a first jaw (e.g. 572, Fig. 33C) and a second thermocouple on a second jaw (e.g. 574, Fig. 33C) for measuring the tissue temperature to aid in maintaining optimal temperatures for sealing and cutting tissue regardless of tissue type or geometry (e.g. paragraphs [0163]-[0164]). 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the instrument of Manwaring with the teachings of Lau to include the tines each including a thermocouple, i.e. sensor, that work cooperatively to monitor the temperature of the tissue temperature in order to yield the predictable result of properly monitoring the tissue temperature of the 

Allowable Subject Matter
Claims 25-33, 36-42 and 51 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  In view of the art that is relevant to the claimed invention the prior art does not teach or reasonably suggests, within the context of the other claimed elements, a surgical instrument that includes a first and second arm physically coupled to the first arm with a ferromagnetic heater forming a rigid loop, the rigid loop physically coupled to and extending from the first arm in the distal direction and a sensor physically coupled to the surface of the second arm at a position distal of the first distal end with respect to the distal direction and aligned with the rigid loop with respect to a direction perpendicular to the distal direction, respectively in combination with the other claimed elements. The prior art also does not teach or reasonably suggests, within the context of the other claimed elements, a method that includes moving a distal region of a first and second arm towards one another to bring a ferromagnetic heater and sensor in contact with the tissue for treatment in which while applying heat to the tissue, providing line of sight to a portion of the tissue that is being heated by the ferromagnetic heater, the line of sight passing through an opening formed by the ferromagnetic heater and the first arm, respectively in combination with the other claimed elements. The closest prior art includes US 2010/0268206 to Manwaring et al. (previously cited) which teaches a ferromagnetic heater that can include forceps but does not teach or suggests a rigid loop, the rigid loop physically coupled to and extending from the first arm in the distal direction and a sensor physically coupled to the surface of the second arm at a position distal of the first distal end with respect to the distal direction and aligned with the rigid loop with respect to a direction perpendicular to the distal direction nor does it teach a method in which while applying heat to the tissue between first and second arms, providing line of sight to a portion of the tissue that is being heated by the ferromagnetic heater, the line of sight passing through an opening formed by the ferromagnetic heater and the first arm. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 25 and 36 have been considered but are moot since the rejections have been withdrawn in view of the claim amendments. Regarding claim 48, the rejection has been amended in view of the claim amendments. Manwaring renders obvious the surgical instrument as claimed including the first and second arm with a first and second ferromagnetic heater and sensor as claimed, see rejection above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER L GHAND/Examiner, Art Unit 3792